May 17, 2016




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                            GLEN SUMNER, Appellant

NO. 14-15-00149-CV                           V.

   BOARD OF ADJUSTMENTS OF CITY OF SPRING VALLEY VILLAGE,
   TEXAS; THE CITY OF SPRING VALLEY VILLAGE TEXAS, AND ART
                         FLORES, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Board of
Adjustments of City of Spring Valley Village, Texas; The City of Spring Valley
Village Texas, and Art Flores, signed October 23, 2014, was heard on the
transcript of the record. We have inspected the record and having concluded that
the trial court did not have subject-matter jurisdiction over Sumner’s takings claim
or his ultra vires claim regarding possible future actions by Flores, we VACATE
the trial court’s order denying appellees’ plea to the jurisdiction as moot and render
judgment dismissing those claims for lack of subject-matter jurisdiction. Having
overruled Sumner’s issues on appeal, we AFFIRM the remainder of the trial
court’s judgment.

      We order appellant, Glen Sumner, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.